The plaintiff in error, Lem Hill, was convicted in the county court of Canadian county on an information charging assault and battery, in that he did assault, strike, beat and bruise one W.R. Forster with a club, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for thirty days, and to pay a fine of $40 and the costs, and, in default of the payment of said fine and costs, that he be further confined in the county jail or at work on the public roads in satisfaction of the same as by law provided. From the judgment he appealed, by filing in this court on May 24, 1917, petition in error with case-made.
No brief has been filed, nor oral argument made, in behalf of the plaintiff in error, when the case was submitted on the record. An examination of the same shows that there are no errors which would authorize a reversal of the judgment.
The judgment herein is therefore affirmed. *Page 669